DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species i) (reading on claims 1, 2, 5-8) in the reply filed on 2/5/2021 is acknowledged.  The traversal is on the following ground(s):
Species i), iii), and iv) are not mutually exclusive.  This is found to be persuasive and these species will be combined.
The “subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species”.  Applicant provides no grounds for this assertion and is therefore considered a mere allegation of relatedness.  Grounds for the contrary were provided in the Election/Restriction Requirement and therefore, this assertion is not found to be persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/5/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“input portion” in claims 1 and 8 (the structure is referenced only as part of “image display control apparatus 50”, [0032], but “image display control apparatus 50” lacks structure, and is therefore indefinite – see 112b rejection below);
“display image selecting portion” in claims 1 and 8 ( the structure is referenced only as part of “image display control apparatus 50”, [0032], but “image display control apparatus 50” lacks structure, and is therefore indefinite – see 112b rejection below);
“combining portion” in claims 1 and 8 (the structure is referenced only as part of “image display control apparatus 50”, [0032], but “image display control apparatus 50” lacks structure, and is therefore indefinite – see 112b rejection below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
 “input portion”,
“display image selecting portion”, and
“combining portion” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
These claim elements are not described in the specification as having any particular structure.  The specification only requires that they are a part of the “image display control apparatus 50” [0032], which is also not described with any specific structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 8 also recite “… configured to observe a treatment target organ from outside …”.  It is unclear where “outside” entails.  The term “outside” could mean the subject, the stomach, the colon, the liver, a time range, a physical building structure, a certain condition, a threshold range, or any manner of interpretations.  It is not defined in the claims and is therefore indefinite.  The same applies to the claimed term “inside”.
Claims 1 and 8 also recite:
"decide, when 
detecting that the high-luminance area exists in the surgical image when the surgical image selected by the display image selecting portion is displayed in one screen, 
a display method for 
causing the display image selecting portion to select both of the surgical image and the gastrointestinal image and 
causing two-screen display based on the composite image to be displayed.”, which is unclear.  
This phrase describes a decision point, i.e. “decide when detecting …” but is followed by a statement which is not explicitly a step to be performed, and simply states a “display method”.  A proper conditional should include, e.g. “decide when [condition], then [action/conditional]”.  In the claim recitation above, [condition] is taken to be “detecting that the high-luminance area exists …”, para i) above.  The remainder of the claim, para (1) above is simply stating/claiming the existence of “a display method”, where para (a) and (b) are considered to describe “a display method” as indented above.  Another possible interpretation could involve para (b) as the [conditional], i.e. tied to the “decide when …” step, but then it is unclear how para (a) is to be read into the claim.  Either interpretation is unclear and therefore indefinite.  For the purposes of this office action, it will be interpreted that the [action/conditional] in this case is the execution of the complete “a display method” as claimed.
Allowable Subject Matter
Claim 1 and 8 as interpreted herein may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571) 272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795